Citation Nr: 0807485	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-36 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of left knee 
injury, status postoperative left patellar tendon repair, 
with mild degenerative joint disease, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from April 1976 to April 
1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.  A hearing was held at the RO in  
December 2004.


FINDINGS OF FACT

1.  Range of motion of the veteran's left knee is, at worst, 
from 0 degrees of extension to 80 degrees of flexion.    

2.  The veteran does not have recurrent subluxation or 
lateral instability of his left knee.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of left knee injury, status postoperative left 
patellar tendon repair, with mild degenerative joint disease, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.40, 4.45, Diagnostic Code 5257-5260 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

For an increased-compensation claim, such as this one, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, 2008 WL 239951 (U.S. Vet. App. 
January 30, 2008).  Further, if the diagnostic code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

The RO's January 2004 letter was timely mailed before the 
March 2004 rating decision.  It advised the veteran that for 
evidence to support the claim, it should show that the 
disability had increased in severity.  It identified what 
evidence VA had collected and was collecting, requested the 
veteran to send in particular documents and information, 
identified what evidence (including lay and medical evidence) 
might be helpful in establishing his claim, and invited the 
veteran to send VA whatever evidence he had pertaining to his 
claim.  That letter did not describe the particular rating 
criteria used in evaluating knee disability.  Also, it did 
not specifically advise him that that to substantiate his 
claim, he must submit evidence showing the effect that the 
worsening has on his employment and daily life; or that if an 
increase in disability is found, a disability rating would be 
determined by applying relevant Diagnostic Codes which 
typically provide for a range in severity of a particular 
disability from 0 to 100 percent, based on the nature of the 
symptoms, their severity and duration, and their impact on 
his employment and daily life.  Although the veteran has not 
raised any notice issues, the failure to provide complete, 
timely notice to the veteran raises a presumption of 
prejudice, so that VA has the burden to establish that the 
veteran was not, in fact, prejudiced by the inadequate 
notice.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

Here, the veteran was not prejudiced by the flaws in the 
January 2004 letter.  First, during his treatment and VA 
examinations, information was obtained concerning the effect 
of his disability on his employment and daily life.  Next, in 
the July 2005 supplemental statement of the case, all 
pertinent rating criteria from 38 C.F.R. § 4.71a were 
provided to the veteran.  It appears that he has actual 
knowledge of the relevant criteria.  He has specifically 
argued that his knee is unstable and that the range of motion 
reported on examination was not accurate.  Additionally, in 
the December 2007 written brief, the veteran's representative 
made argument referring to 38 C.F.R. § 4.10 and requested 
consideration of 38 C.F.R. § 4.40 and 4.45, noting that the 
diagnostic code that the veteran's knee was rated under was 
based upon limitation of motion.  Accordingly, remand for 
additional notice is not required.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained VA medical records, two 
VA examination reports, and lay statements from the veteran, 
including in sworn testimony in December 2004.  VA has 
satisfied its assistance duties.


Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2007), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

This disability was originally rated under Diagnostic Code 
5257 when service connection was established in August 1995.  
Diagnostic Codes 5257, 5260, and 5261 were considered in a 
June 1998 Board decision.  The RO listed the disability under 
Diagnostic Code 5299-5260 in a May 2000 rating decision.  In 
February 2001, it increased the rating from 10 to 20 percent 
and changed the Diagnostic Code to 5257-5260, which is what 
it is rated under in the March 2004 rating decision appealed.   

The veteran argued in December 2003 that an increased rating 
is warranted because his left knee is swollen from time to 
time, and he wears a brace to keep his knee from moving.  
Without the brace, he can not put any pressure on his knee.  
Also, his knee is so unstable that he can not get around at 
all without it.  

Under Diagnostic Code 5260, left knee flexion limited to 60 
degrees warrants a 0 percent rating.  Left knee flexion 
limited to 45 degrees warrants a 10 percent rating, and left 
knee flexion limited to 30 degrees warrants a 20 percent 
rating.  Left knee flexion limited to 15 degrees warrants a 
30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260.  The veteran's left knee flexion does not nearly 
approximate limitation of flexion to 15 degrees, even when 38 
C.F.R. §§ 4.40, 4.45 and the veteran's complaints of pain and 
swelling are considered.  

On VA evaluation in early December 2003, the veteran reported 
pain starting about 10 days ago after carrying heavy weight.  
He indicated that his pain was 10 on the pain scale.  A nurse 
told him to stop exerting with his left knee for 10 days.  He 
also complained that he could not bear weight on his left 
knee.  He was limping and had mild swelling, some warmth, and 
tenderness, and it was suspected that he had swelling with 
effusion possibly from a meniscal tear.  He was prescribed a 
left knee brace.  X-ray revealed mild narrowing of the medial 
joint compartment.  In the VA orthopedic clinic in late 
December 2003, the veteran indicated that pain was made worse 
by activity, and that there were mechanical symptoms 
consisting of a sensation of buckling with pain.  Examination 
revealed flexion to 100 degrees.  There was no tenderness 
over the patellar tendon repair and there was probably a 
small effusion.  There was no medial joint line tenderness 
but there was considerable lateral joint line tenderness and 
he ambulated with a mild limp. 

On VA examination in March 2004, the veteran had not used any 
assistive devices for ambulation since December 2003.  He 
reported pain of 4-5 out of 10 that would increase when he 
walked up steps.  Examination revealed him to be in no acute 
distress and his gait and station were normal, as was balance 
on one lower extremity at a time.  Heel/toe walk were normal.  
He was able to squat 50 percent of the way but fear of his 
knee giving out prevented him from squatting further.  He had 
no difficulty taking his shoes and socks off or putting them 
back on or getting on or off the examination table.  No 
crepitations were noted.  He had 100 degrees of flexion 
actively and 120 degrees passively.  Repetitive range of 
motion did not show any changes or cause any additional pain 
and there was no atrophy of the muscles of the left lower 
extremity.  Functionally, he was independent in his 
activities of daily living, transfers, and ambulation.  

On VA evaluation in June 2004, the veteran's lower extremity 
strength was 5/5 and there was no edema.  VA orthopedic 
evaluation in July 2004 showed a full range of motion without 
crepitus.  There was no effusion but there was medial joint 
line tenderness.  An MRI showed a medial meniscus tear and 
minimal joint effusion.  

On VA examination in May 2005, the veteran described his 
current knee pain as 6/10 and indicated that on flare-ups it 
would be 8/10.  The examination was much 



the same as in March 2004.  The examination was remarkable 
including for him having an antalgic gait favoring the left 
knee.  He was able to stand on toes and heels with some 
difficulty.  His walking and standing balance was good.  
There was pain, tenderness, and occasional grinding and 
crepitus.  His left knee flexed to 80 degrees actively and to 
85 degrees passively, with pain and discomfort throughout the 
range of motion.  The muscle strength for 
quadriceps/hamstrings was in normal/functional range.  The 
examiner indicated that the veteran's left knee condition 
would most likely preclude him from activities requiring a 
lot of standing, walking, stair climbing, bending, stooping, 
and kneeling.  

Clearly, the evidence does not show or nearly approximate 
limitation of flexion of the left knee to 15 degrees, even 
when the provisions of 38 C.F.R. § 4.40, 4.45 are considered.  
At worst, flexion was limited to 80 degrees with pain and 
discomfort, with no change on repetitive movement.  It was 
noted that there could be further limitation of motion and 
functional capacity during flare ups, but the examiner was 
unable to estimate the amount without resort to speculation.  
The currently assigned 20 percent rating takes into account 
the veteran's functional impairment, as limitation of 
extension to 80 degrees not does meet the criteria for even 
the assignment of a 0 percent rating under Diagnostic Code 
5260.

A separate rating is not warranted for limitation of 
extension of the left knee, as the veteran has full extension 
to 0 degrees according to all of the reports mentioning left 
knee extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261; 
VAOGCPREC 9-04.  Extension was to 0 degrees in late December 
2003 and on VA examinations in March 2004 and May 2005.  
Additionally, to assign two, separate compensable ratings 
based on painful motion under two separate diagnostic codes 
(i.e., under Diagnostic Codes 5260 and 5261) would be in 
violation of the rule of pyramiding.  See 38 C.F.R. § 4.14.  

Additionally, there is no basis to assign a separate, 
compensable rating under Diagnostic Code 5257.  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5257 warrant 
a 10 percent rating when there is knee impairment with slight 
recurrent subluxation or lateral instability.  The veteran 
indicated that he has knee instability in December 2003.  All 
current medical findings, however, have been against left 
knee instability, and so the Board finds that there has not 
been slight recurrent subluxation or lateral instability.  
The December 2003 VA evaluation revealed no instability.  On 
VA examination in March 2004, Drawer sign was normal and no 
laxity of the ligaments or instability was found.  On VA 
evaluation in July 2004, the veteran's ligaments were stable.  
The May 2005 VA examination stated that in the area of 
stability, the medial/lateral collateral ligament tests were 
normal, as was Drawer test.  Accordingly, a separate, 
compensable rating under Diagnostic Code 5257 is not 
warranted.  

The Board has reviewed the rating schedule and finds that no 
other Diagnostic Codes are appropriate.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (en banc).

The RO has not considered assignment of an extraschedular 
rating.  However, in December 2007, the representative 
indicated that the Board should take into account the effects 
of the veteran's disability on his daily life.  The 
provisions of 38 C.F.R. § 3.321(b)(1) indicate that if a 
service-connected disability presents an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
to the -service-connected disability may be assigned.  
However, in the veteran's case, there has not been marked 
interference with employment nor frequent periods of 
hospitalization.  No hospitalizations are shown.  
Furthermore, in March 2004, he indicated that his disability 
does not interfere with his employment in a city impound lot 
and in May 2005, he indicated that it does interfere with 
work, but that particularly at the time of flare ups, he 
calls in sick, and that his last flare up was in December 
2003.  Based on the evidence, the Board will not refer the 
matter for extraschedular consideration.  Some amount of 
interference with employment is already recognized by the 20 
percent rating assigned.  Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Accordingly, an increased 
rating is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of left knee injury, status postoperative left patellar 
tendon repair, with mild degenerative joint disease, is 
denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


